Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Re. claim 1: the closest prior art is Lin (US 2010/0124020 A1) which teaches:
A heat exchanger comprising:
a body part (3) made of heat conductive material, the body part comprising a first surface (32); and (see fig. 5; para. 0029-0030)
a cooling fin (2) system having an inlet end (near fan) and an outlet end (away from fan) spaced apart from each other in a longitudinal direction (airflow direction 4), the inlet end of the cooling fin system is adapted to receive a coolant flow (airflow) in a coolant flow direction parallel to the longitudinal direction, and the cooling fin system is adapted to provide a flow path for the coolant flow through the cooling fin system in the longitudinal direction, (see fig. 3-5; para. 0027-0029)
the cooling fin system has a plurality of cooling fins (21, 22) spaced apart from each other in a width direction perpendicular to the longitudinal direction, each of the cooling fins is made of a heat conductive material (metal material), is thermally conductively connected to the first surface of the body part, has a first fin surface (left side) and a second fin surface (right sid) located at opposite sides of the cooling fin, and has at the inlet end of the cooling fin system an inlet edge adapted to first encounter the coolant flow entering the cooling fin system in the coolant flow direction, (see fig. 4-6, 9; para. 0003, 0026-0028)
wherein the coolant flow (4) is adapted to enter the cooling fin system through an inlet surface of the cooling fin system, the inlet surface being defined by the inlet edges of the plurality of cooling fins, together with auxiliary lateral curves each extending on a corresponding basic plane defined by the longitudinal direction and the width direction, and connecting the inlet edges of adjacent cooling fins by a straight line segment, 
characterized in that wherein the inlet surface of the cooling fin system is a non-planar surface, (see fig. 4-6; para. 0027-0029)
the plurality of cooling fins comprises a first set of cooling fins (22) having at least one first cooling fin, and a second set of cooling fins (23) having at least one second cooling fin, (see fig. 4-6; para. 0025-0027)
wherein the curve projections of the first cooling fins (22) coincide with each other, the curve projections of the second cooling fins (23) coincide with each other, and the curve projections of the first cooling fins differ from the curve projections of the second cooling fins (they are slanted in different directions), and (see fig. 2-6)

However, Lin and the remaining prior art fails to teach:
“wherein each inlet edge has a centre curve defined by centre curve points each located at equal distance from the first fin surface and the second fin surface, the centre curve of the inlet edge of each of the plurality of cooling fins has a centre curve projection on a first plane parallel to the longitudinal direction, and perpendicular to the width direction, and
the centre curve projections of the first cooling fins define a first wave, and the centre curve projections of the second cooling fins define a second wave.” 

One of ordinary skill in the art would not have been motivated to make a center curve at each inlet edge because it would have make the apparatus more difficult to manufacture and would not have substantially increased the heat dissipation of the heat sink over the design of Lin. Further, there is no teaching of such a first wave and second wave in the prior art, nor would one of ordinary skill have found motivation to make such first and second wave projections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 12, 2022
/ADAM B DRAVININKAS/           Primary Examiner, Art Unit 2835